Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 1 of 26 Page ID #:167




     1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         THOMAS R. KAUFMAN, Cal. Bar No. 177936
     2 tkaufman@sheppardmullin.com
         RACHEL P. HOWARD, Cal. Bar No. 273968
     3 rhoward@sheppardmullin.com
         1901 Avenue of the Stars, Suite 1600
     4 Los Angeles, California 90067-6055
         Telephone: 310.228.3700
     5 Facsimile:   310.228.3701
     6 Attorneys for Defendant
         WELLS FARGO BANK, N.A.
     7
     8                                  UNITED STATES DISTRICT COURT
     9                              CENTRAL DISTRICT OF CALIFORNIA
    10
    11 MIROSLAVA DE PAZ individual,                     Case No. 2:18-cv-09779-PSG-PJW
    12                     Plaintiff,                   Assigned to Hon. Philip Gutierrez
    13            v.                                    MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF
    14 WELLS FARGO BANK, N.A., and                      DEFENDANT’S MOTION FOR
         DOES 1 through 100, inclusive                  PARTIAL SUMMARY
    15                                                  JUDGMENT
                           Defendants.
    16                                                  [Filed concurrently with Notice of
                                                        Motion for Partial Summary Judgment;
    17                                                  Statement of Undisputed Facts and
                                                        Statement of Genuine Issues; Appendix
    18                                                  of Evidence; and [Proposed] Order]
    19                                                  DATE:         October 28, 2019
                                                        TIME:         1:30 PM
    20                                                  CRTRM:        6A
    21                                                  Complaint Filed: October 25, 2018
    22
    23
    24
    25
    26
    27
    28

         SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                         Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 2 of 26 Page ID #:168




     1                                               TABLE OF CONTENTS
                                                                                                                                       Page
     2
         I.       INTRODUCTION AND SUMMARY OF ARGUMENT ....................................... 1
     3
         II.      SUMMARY OF RELEVANT FACTS .................................................................... 3
     4
                  A.       Plaintiff and The Nature of Her Business Banking Specialist Job At
     5                     Wells Fargo ................................................................................................... 3
     6            B.       Plaintiff’s Co-Workers and Managers During The Last Several Years
                           of Her Employment at Wells Fargo .............................................................. 4
     7
                  C.       The Company Handbook, Code of Ethics, and Wells Fargo’s Many
     8                     Avenues to Lodge Workplace Complaints .................................................... 5
     9            D.       Plaintiff Was Aware That Falsifying Documents Could Lead To
                           Discharge ....................................................................................................... 5
    10
                  E.       Plaintiff Was Trained on the Importance of Witnessing The Signing
    11                     of Loan Documents and the Signs of Elder Abuse ....................................... 6
    12            F.       The May 25, 2017 Incident That Led to Plaintiff’s Eventual Discharge ...... 7
    13            G.       Wells Fargo Learns of The May 25, 2017 Incident In September 2017
                           When the Credit Connections Department Called Ms. C Regarding
    14                     the Account’s Lack of Activity ..................................................................... 9
    15            H.       Wells Fargo Assigns a Corporate Investigator To Investigate the May
                           25, 2017 Incident ......................................................................................... 10
    16
                  I.       Based on the Investigator’s Recommendation, Wells Fargo
    17                     Terminates Plaintiff’s Employment for Falsification of Documents .......... 11
    18            J.       Plaintiff Has Only Speculation to Support Her View That Her
                           Termination Was Motivated By Age Discrimination ................................. 12
    19
                  K.       Plaintiff Released Any Wage And Hour Claims She Had Arising On
    20                     or Before November 8, 2017 ....................................................................... 13
    21            L.       Plaintiff Submitted a Boilerplate Letter to the LWDA Attempting to
                           Exhaust Administrative Remedies for a PAGA Claim ............................... 14
    22
         III.     LEGAL ARGUMENT ........................................................................................... 14
    23
                  A.       Plaintiff’s Sixth Cause of Action for Age Discrimination Fails as a
    24                     Matter of Law Because She Lacks Evidence That Wells Fargo’s
                           Proffered Reason For Dismissing Her Was a Pretext for Age
    25                     Discrimination ............................................................................................. 14
    26            B.       Plaintiff’s Claim for Punitive Damages Fails as a Matter of Law
                           Because She Lacks Admissible Evidence of Malicious, Oppressive or
    27                     Fraudulent Misconduct by a Wells Fargo Officer, Director or
                           Managing Agent .......................................................................................... 16
    28
                                                                         -ii-
         SMRH:4818-0226-5501.5                                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                                          Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 3 of 26 Page ID #:169




     1            C.       Plaintiff’s Ninth Cause of Action Is Barred for Failure to Properly
                           Exhaust the PAGA Administrative Remedy ............................................... 17
     2
                  D.       Plaintiff’s First Through Fifth, Seventh and Eighth Causes of Action
     3                     Are Barred to The Extent They Arise on or Before November 8, 2017
                           Because She Released Them Through Her Participation in a Class
     4                     Settlement .................................................................................................... 20
     5 IV.        CONCLUSION ...................................................................................................... 21
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                        -iii-
         SMRH:4818-0226-5501.5                                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                                          Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 4 of 26 Page ID #:170




     1                                             TABLE OF AUTHORITIES
     2                                                                                                                       Page(s)
     3 Federal Cases
     4 Ackerman v. Western Electric Co.
          643 F. Supp. 836 (N.D. Cal. 1986), aff’d, 860 F. 2d 1514 (9th Cir. 1988) ................... 16
     5
       Alcantar v. Hobart Service, et al.
     6    800 F.3d 1047 (9th Cir. 2015).................................................................................. 18, 19
     7
       Chie v. Reed Elsevier, Inc.
     8    2011 WL 3879495 (N.D. Cal. Sept. 2, 2011) ................................................................ 20
     9 Holak v. K Mart Corp.
          2015 WL 2384895 (E.D. Cal. May 19, 2015)................................................................ 19
    10
    11 Machado v. M.A.T. & Sons Landscape, Inc.
          2009 WL 2230788 (E.D. Cal. July 23, 2009) ................................................................ 20
    12
       Sinohui v. CEC Entm’t, Inc.
    13    2016 WL 3406383 (C.D. Cal. June 14, 2016) ............................................................... 19
    14
       State Cases
    15
       Aquino v. Superior Court
    16    21 Cal. App. 4th 847 (1993) .......................................................................................... 16
    17 Artega v. Brink’s, Inc.
    18    163 Cal. App. 4th 327 (2008) ........................................................................................ 16

    19 Basich v. Allstate Ins. Co.
          87 Cal. App. 4th 1112 (2001) ........................................................................................ 16
    20
       Caliber Bodyworks, Inc. v. Superior Court
    21
          134 Cal. App. 4th 365 (2005) .................................................................................. 17, 18
    22
       College Hospital Inc. v. Superior Court
    23    8 Cal. 4th 704 (1994) ..................................................................................................... 17
    24 Guz v. Bechtel Nat. Inc.
    25   24 Cal.4th 317 (2000) .............................................................................................. 14, 15

    26 Hersant v. Dept. of Soc. Servs.
          57 Cal. App. 4th 997 (1997) .......................................................................................... 15
    27
       King v. United Parcel Svc.
    28
          152 Cal. App. 4th 426 (2007) ........................................................................................ 15
                                                          -iv-
          SMRH:4818-0226-5501.5                                   MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                                         Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 5 of 26 Page ID #:171




     1 Martin v. Lockheed Missiles & Space Co., Inc.
           29 Cal. App. 4th 1718 (1994) ........................................................................................ 14
     2
     3 Villacres v. ABM Industries Inc.
           189 Cal. App. 4th 562 (2010) ........................................................................................ 20
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                     -v-
         SMRH:4818-0226-5501.5                                 MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                                      Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 6 of 26 Page ID #:172




     1 I.         INTRODUCTION AND SUMMARY OF ARGUMENT
     2            Wells Fargo files this motion for partial summary judgment directed at
     3 Plaintiff’s claim for age discrimination, for punitive damages, for violation of the
     4 Labor Code Private Attorney General Act (“PAGA”), and for all of her wage and
     5 hour claims to the extent they are barred by a class settlement in another action.
     6            Plaintiff worked as a Business Banking Specialist for Wells Fargo in its
     7 Covina branch. Wells Fargo terminated her employment in January 2018 because
     8 she falsified a credit line application. More specifically, the account owner was a
     9 93-year-old woman in a nursing home, Lorraine C,1 and Plaintiff improperly
    10 allowed Ms. C’s son to take a paper credit application out of the bank and return
    11 with what he contended was Ms. C’s signature without verification. Plaintiff did not
    12 witness the signature nor did she telephone Ms. C to confirm her consent, yet she
    13 accepted the application. In fact, she falsely indicated that Ms. C was in the bank as
    14 part of the process of generating the paper application. Plaintiff admits that her
    15 actions violated both the Wells Fargo handbook and its Code of Ethics.
    16            The matter came to Wells Fargo’s attention several months later when the
    17 lack of activity on the new account triggered a call from Wells Fargo’s Credit
    18 Connections department to confirm the account was genuine. The Wells Fargo
    19 employee requested to talk with Ms. C as the account holder on the account. When
    20 customer service interviewed Ms. C, she appeared disoriented and not to understand
    21 what the account was. Furthermore, the Wells Fargo employee could hear Craig C
    22 in the background telling Ms. C what to say. Accordingly, the matter was referred
    23 for investigation of potential elder abuse. Eventually, a corporate investigator who
    24 did not know Plaintiff interviewed her and when Plaintiff admitted she had allowed
    25 Craig C to take a paper application out of the bank and bring it back “signed”
    26
    27            1
                     The parties have agreed to truncate Dr. C and Lorraine C’s last names
    28 to protect their customer privacy.
                                                     -1-
         SMRH:4818-0226-5501.5                   MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                        Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 7 of 26 Page ID #:173




     1 without Plaintiff observing Ms. C sign it or speaking to Ms. C, the investigator
     2 recommended terminating Plaintiff’s employment for falsification. The district
     3 manager approved the investigator’s recommendation.
     4            Wells Fargo is entitled to partial summary judgment on the age discrimination
     5 claim because Plaintiff has no evidence that the reason Wells Fargo gave for
     6 terminating her employment—her admitted falsification of a credit line
     7 application—was a pretext for age discrimination. She has no evidence that anyone
     8 involved in discovering her misconduct, reporting it, or investigating it had any
     9 animus against her because of her age. Furthermore, she admits that her violation is
    10 the type that leads to discharge. Accordingly, the claim fails as a matter of law.
    11            Similarly, Plaintiff’s claim for punitive damages, which is entirely derivative
    12 of her age claim, fails as a matter of law. She lacks any evidence that a Wells Fargo
    13 officer, director, or managing agent engaged in malicious, oppressive or fraudulent
    14 conduct against her. The only management employee in any way involved in the
    15 termination decision, the District Manager, was presented with a recommendation
    16 from an investigator to terminate an employee for admitted misconduct that may
    17 have enabled elder abuse of a Wells Fargo customer. There is nothing malicious,
    18 oppressive, or fraudulent about concluding that the investigator’s recommendation
    19 should be followed. As such, the Court should dismiss the punitive damages claim.
    20            Wells Fargo is also entitled to partial summary judgment on Plaintiff’s PAGA
    21 claim. In December of 2018, Plaintiff sent a letter to the Labor Workforce
    22 Development Agency (“LWDA”) to exhaust administrative remedies for a PAGA
    23 claim. However, her letter fails to identify a universe of “aggrieved employees” and
    24 fails to set forth anything other than boilerplate statements and legal conclusions.
    25 Under controlling circuit precedent, this letter failed to set forth sufficient “facts and
    26 theories” to exhaust administrative remedies for a PAGA claim.
    27            Finally, Plaintiff’s individual wage and hour claims are all barred to the extent
    28 they are based on conduct occurring on or before November 8, 2017 because
                                                -2-
         SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                         Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 8 of 26 Page ID #:174




     1 Plaintiff released those claims through her participation in a class settlement.
     2 Accordingly, Wells Fargo requests a formal order granting partial summary
     3 judgment for claims arising in that settlement period.
     4            For all the foregoing reasons, Wells Fargo respectfully requests that the Court
     5 grant its motion for partial summary judgment.
     6 II.        SUMMARY OF RELEVANT FACTS
     7            A.       Plaintiff and The Nature of Her Business Banking Specialist Job At
                           Wells Fargo
     8
                  Plaintiff’s birthdate is July 27, 1957. 2 She began working at Crocker National
     9
         Bank in approximately 1980 as a customer service worker in the loan department.3
    10
         As a result of various mergers and acquisitions involving Crocker, Wells Fargo and
    11
         other entities, by approximately 1991 Plaintiff was a Wells Fargo employee. 4
    12
                  Between 2003 and the end of her employment in 2018, Plaintiff worked for
    13
         Wells Fargo in the position of Business Banking Specialist.5 Her basic job duties
    14
         were set forth in a job description that she agrees accurately described her job
    15
         duties.6 The job description identified her duties as including: (1) providing service
    16
         to small business customers; (2) proactively engaging in activities to acquire new
    17
         customers; (3) conducting outbound calls to meet customers’ needs; and (4) offering
    18
         and negotiating applications for certain financial products and services. 7
    19
                  Before 2015, Plaintiff found her job to be high pressure because of what she
    20
    21
    22
                  2
                           Plaintiff’s Deposition (“Pltf. Dep.”) 108:19-25.
    23            3
                           Pltf. Dep. 16:22-17:21.
    24            4
                           Pltf. Dep. 17:22-18:12.
    25            5
                           Pltf. Dep. 18:23-19:21, 20:6-9.
    26            6
                  Pltf. Dep. 75:23-76:11; Ex. B-9. All references to exhibits are to like-
    27 numbered exhibits within the concurrently filed Appendix of Evidence.
            7
    28            Pltf. Dep. 76:24-78:25; Ex. B-9.
                                                         -3-
         SMRH:4818-0226-5501.5                       MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                            Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 9 of 26 Page ID #:175




     1 viewed as Wells Fargo setting and enforcing difficult sales goals. 8 In 2015,
     2 however, Wells Fargo eliminated the sales goals, which reduced this pressure.9
     3            B.       Plaintiff’s Co-Workers and Managers During The Last Several
                           Years of Her Employment at Wells Fargo
     4
                  For the last year and one-half of Plaintiff’s employment (between mid-2016
     5
         and early 2018), her manager was Sandra Sandoval. 10 During that period, Plaintiff’s
     6
         co-workers included Dallas Arviso (Personal Banker), Tracy Cortez (Personal
     7
         Banker), Carmena Suarez (Personal Banker), Leo Villegrana (Personal Banker),
     8
         David Cherbak (Personal Banker II), Rosalia Munoz (Personal Banker II), and
     9
         Sherry Solorzano (Private Banker). 11 At the end of Plaintiff’s employment, Rosalia
    10
         Munoz, David Cherbak, and Sandra Sandoval were all over 50 years old. 12
    11
                  Plaintiff contends that unspecified branch managers had sometimes referred
    12
         to her and Ms. Munoz, who had worked for the bank for more than 20 years, as
    13
         “seniors.” 13 Plaintiff was unsure whether this was a reference to their age, their long
    14
         experience at the bank, or both. 14
    15
                  Plaintiff believes that a previous manager from years earlier, Melba, wanted
    16
         to terminate Plaintiff in 2013 for low sales numbers, but no other manager had since
    17
         tried to discharge her. 15 Back in 2015, another former manager once mentioned to
    18
         Plaintiff that he was disappointed that her sales numbers were not higher given her
    19
    20
                  8
    21
                           Pltf. Dep. 21:5-12.
                  9
                           Pltf. Dep. 21:16-24.
    22
                  10
                           Pltf. Dep. 53:25-54:4.
    23            11
                           Pltf. Dep. 99:16-101:16; Declaration of Sandra Sandoval (“Sandoval
    24 Dec.”) ¶ 3.
    25            12
                           Pltf. Dep. 108:2-18; Sandoval Dec. ¶ 4.
                  13
    26                     Pltf. Dep. 109:1-7.
                  14
    27                     Pltf. Dep. 109:8-11.
                  15
    28                     Pltf. Dep. 113:17-114:8, 114:17-115:2.
                                                        -4-
         SMRH:4818-0226-5501.5                      MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                           Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 10 of 26 Page ID
                                  #:176



  1 level of seniority. 16 The only criticisms Plaintiff recalls any managers ever giving
  2 her about her job performance were with regard to her productivity (i.e., sales
  3 numbers).17
  4            C.       The Company Handbook, Code of Ethics, and Wells Fargo’s Many
                        Avenues to Lodge Workplace Complaints
  5
               Plaintiff was aware that Wells Fargo had a policy against harassment that
  6
      included different avenues she could use to complain about harassment that included
  7
      calling or emailing Employee Relations (Human Resources).18 Plaintiff had also
  8
      long been aware of the existence of a company handbook and how to access the
  9
      current version online. 19 The handbook set forth various ways Plaintiff could
 10
      complain if she had a workplace issue.20 Nonetheless, Plaintiff never contacted
 11
      Employee Relations to complain about any harassment or misconduct by others. 21
 12
      Plaintiff was also aware through her receipt of the Code of Ethics and taking annual
 13
      Code of Ethics training that there was a Code of Ethics hotline she could call to
 14
      report any improper conduct.22 Plaintiff never called the hotline. 23
 15
               D.       Plaintiff Was Aware That Falsifying Documents Could Lead To
 16                     Discharge
 17            The Wells Fargo handbook contained a section about the types of violations
 18 that might lead to immediate discharge.24 Although Plaintiff did not know every
 19 example, she knew that certain kinds of violations of Wells Fargo policy could lead
 20            16
                        Pltf. Dep. 114:14-16.
 21            17
                        Pltf. Dep. 115:23-116:8, 117:3-22.
 22            18
                        Pltf. Dep. 25:7-26:11, 27:12-25, 28:11-29:2.
 23            19
                        Pltf. Dep. 37:9-15, 38:9-39:8; Ex. B-7.
 24            20
                        Pltf. Dep. 39:9-25, 40:6-41:2.
 25            21
                        Pltf. Dep. 28:8-10.
               22
 26                     Pltf. Dep. 37:4-7, 37:21-38:8, 70:1-4, 70:13-17; Ex. B-6.
               23
 27                     Pltf. Dep. 70:13-17.
               24
 28                     Pltf. Dep. 62:5-15; Ex. B-7, p. 198.
                                                     -5-
      SMRH:4818-0226-5501.5                      MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                        Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 11 of 26 Page ID
                                  #:177



  1 to immediate discharge. 25 The handbook stated that falsifying records could lead to
  2 immediate discharge.26 Plaintiff was aware falsifying records could lead to
  3 discharge because one of her former service managers was fired for falsification. 27
  4 Plaintiff is unaware of anyone else Wells Fargo caught falsifying records who
  5 received lesser discipline.28 There is no evidence that Ms. Velasquez had treated
  6 other falsification incidents more leniently. 29
  7            E.       Plaintiff Was Trained on the Importance of Witnessing The
                        Signing of Loan Documents and the Signs of Elder Abuse
  8
               Separate from the Wells Fargo handbook and Code of Ethics, Plaintiff
  9
      received online training on company policies and procedures throughout her
 10
      employment with Wells Fargo.30 One training that Plaintiff completed in 2012
 11
      addressed risk and control topics relevant to this case.31 That training provided an
 12
      illustrative example where a customer opening an account wanted to do so without
 13
      signing the paperwork in the bank employee’s presence, and the training told the
 14
      employee that doing so was a forbidden practice.32 Plaintiff understood from this
 15
      training that she should not open an account without witnessing the account
 16
      holder sign the documents. 33 Plaintiff undertook another training in January 2017
 17
      which presented two more hypotheticals that reaffirmed the need for her to see
 18
 19
 20            25
                        Pltf. Dep. 63:10-64:3.
 21            26
                        Pltf. Dep. 64:14-25.
 22            27
                        Pltf. Dep. 65:1-66:21.
 23            28
                        Pltf. Dep. 66:25-67:10.
 24            29
                        Declaration of Pamela Velazquez (“Velazquez Dec.”) ¶¶ 3, 9.
 25            30
                        Pltf. Dep. 172:11-173:19; Ex. B-17.
               31
 26                     Pltf. Dep. 174:1-12; Ex. B-18.
               32
 27                     Pltf. Dep. 175:17-177:25; Ex. B-18, pp. 10-11.
               33
 28                     Pltf. Dep. 178:1-5.
                                                      -6-
      SMRH:4818-0226-5501.5                       MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                         Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 12 of 26 Page ID
                                  #:178



  1 account holders actually sign the loan documents when opening accounts. 34
  2            Plaintiff also received training in 2016 on signs of possible financial abuse of
  3 older customers. 35 One sign of abuse the training noted was where the older account
  4 holder was unable to answer questions about activity on the account. 36 The training
  5 indicated that it was important to observe the older person to see if the customer
  6 understood what he or she was doing. 37 The training identified a potential red flag
  7 when a younger person answered questions for the older account holder or prompted
  8 the account holder how to answer questions the bank posed. 38
  9            F.       The May 25, 2017 Incident That Led to Plaintiff’s Eventual
                        Discharge
 10
               On May 25, 2017, Dr. Craig C came into the bank to complete forms to open
 11
      some business lines of credit.39 Plaintiff knew Dr. C because he had come into the
 12
      bank several times in the past.40 He sought to open two lines of credit for two
 13
      separate LLCs, both of which had his elderly mother, Lorraine C, as the sole
 14
      guarantor.41 Ms. C lived in a nursing home. 42 Plaintiff had not seen Lorraine C
 15
      since April 2017 and admits she never had any communications with Lorraine at
 16
      any point beyond exchanging pleasantries such as saying “hello” and “how are
 17
 18
 19
               34
 20                     Pltf. Dep. 178:10-180:21, 181:4-182:11; Ex. B-19, pp. 5-8.
               35
 21
                        Pltf. Dep. 182:13-183:18; Ex. B-20.
               36
                        Pltf. Dep. 184:9-186:9: Ex. B-20, p. 13-14.
 22
               37
                        Pltf. Dep. 186:10-23; Ex. B-20, p. 13-14.
 23            38
                        Pltf. Dep. 188:1-189:8; Ex. B-20, pp. 15-16.
 24            39
                        Pltf. Dep. 189:10-190:1, 190:21-24.
 25            40
                        Pltf. Dep. 190:3-9.
 26            41
                 Pltf. Dep. 218:4-15; Declaration of Evette Dominguez (“Dominguez
 27 Dec.”) ¶¶ 5-6.
          42
 28              Pltf. Dep. 200:2-16, 252:14-253:12.
                                                    -7-
      SMRH:4818-0226-5501.5                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                       Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 13 of 26 Page ID
                                  #:179



  1 you.” 43 Plaintiff contends that she called Wells Fargo’s business direct line to ask
  2 whether Dr. C could sign the forms, but business direct allegedly told her that
  3 Lorraine C had to sign the application.44 Plaintiff thus informed Dr. C that his
  4 mother had to sign the papers to open the account, but Dr. C asked if he could just
  5 bring the paperwork for his mother to sign, and then bring the signed document back
  6 into the branch.45
  7            Plaintiff permitted Dr. C to take a paper application, leave the bank with it,
  8 and come back within 30 minutes with the document purportedly signed by Lorraine
  9 C. 46 Plaintiff accepted the application despite failing to witness Lorraine C sign the
 10 document or even to confirm with Ms. C orally that she consented to open an
 11 account.47 For all Plaintiff knew, Dr. C could have obtained a signature from
 12 Lorraine C on false pretenses that she was signing something else entirely.
 13            Part of the process of generating the paper application that Dr. C took out of
 14 the bank required Plaintiff to indicate in the computer whether the customer was
 15 present in the branch. 48 In generating a paper application for Dr. C, Plaintiff falsely
 16 indicated on the computer that Lorraine C was actually present in the branch.49
 17            Plaintiff understood that it normally was against the rules to have someone go
 18 and get a signature from an account holder outside the bank (because of the potential
 19
 20
 21
               43
                        Pltf. Dep. 197:13-198:2, 198:16-20, 200:2-19.
 22
               44
                        Pltf. Dep. 195:9-196-18.
 23            45
                        Pltf. Dep. 202:22-203:22.
 24            46
                        Pltf. Dep. 190:25-191:14.
 25            47
                        Pltf. Dep. 191:8-14, 203:24-204:7.
 26            48
                Pltf. Dep. 191:16-193:6, 194:6-11; Declaration of Douglas Mylcraine
 27 (“Mylcraine Dec.”) ¶¶ 2-4; Declaration of Rosalia Munoz (“Munoz Dec.”) ¶ 4.
         49
 28             Mylcraine Dec. ¶¶ 2-4; Munoz Dec. ¶¶ 4-5.
                                                       -8-
      SMRH:4818-0226-5501.5                        MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                          Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 14 of 26 Page ID
                                  #:180



  1 for fraud or abuse). 50 But Plaintiff testified that she knew and trusted Dr. C, so she
  2 just assumed he had not obtained the signature in an improper way. 51 Plaintiff
  3 admitted, however, that she does not actually know how Dr. C obtained the
  4 signature or whether Lorraine C was even aware what she was signing. 52
  5            G.       Wells Fargo Learns of The May 25, 2017 Incident In September
                        2017 When the Credit Connections Department Called Ms. C
  6                     Regarding the Account’s Lack of Activity
  7            In September 2017, as customary when a business line of credit has no
  8 activity for ninety days, an employee from Wells Fargo’s Credit Connections
  9 department, Anthony Martocci, called Lorraine C to discuss the lack of activity on
 10 her two lines of credit and to attempt to confirm that she had authorized these lines
 11 of credit.53 He specifically called Ms. C because she was the only guarantor listed
 12 on both lines of credit. 54 Mr. Martocci initially did not reach Ms. C, so he left her a
 13 message, asking her to call him back.55
 14            Subsequently, on September 6, 2017, Mr. Martocci received a call back from
 15 a man identifying himself as Craig C. The man explained that he was Ms. C’s son
 16 and was calling regarding the credit lines. 56 Mr. Martocci told Craig C that he could
 17 not speak to him about the accounts because Craig C was not listed as a guarantor
 18 on either account, and that he could only speak to Lorraine C.57 Craig C then said
 19
 20
 21            50
                        Pltf. Dep. 207:4-7.
 22            51
                        Pltf. Dep. 202:7-10, 204:16-21
 23            52
                        Pltf. Dep. 204:8-14.
 24            53
                        Declaration of Anthony Martocci (“Martocci Dec.”) ¶ 3.
 25            54
                        Martocci Dec. ¶ 3.
               55
 26                     Martocci Dec. ¶ 3.
               56
 27                     Martocci Dec. ¶ 4.
               57
 28                     Martocci Dec. ¶ 4.
                                                    -9-
      SMRH:4818-0226-5501.5                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                       Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 15 of 26 Page ID
                                  #:181



  1 Lorraine C was present and put her on the phone. 58 Mr. Martocci reported that he
  2 thought Ms. C sounded disoriented and that she did not appear to understand what
  3 was going on or what Mr. Martocci was asking. He also reported that he heard
  4 Craig C prompting her how to answer at least one question.59 Mr. Martocci
  5 recognized that this appeared similar to situations he had been trained about as
  6 possible elder abuse.60 As such, he referred the issue for further investigation of
  7 possible elder abuse to Wells Fargo’s Research and Remediation team, and it was
  8 subsequently referred to Wells Fargo’s corporate investigations department.61
  9 Plaintiff’s manager, Sandra Sandoval, had no knowledge of this incident, and had no
 10 role in reporting or investigating it.62
 11            H.       Wells Fargo Assigns a Corporate Investigator To Investigate the
                        May 25, 2017 Incident
 12
               When the matter was referred to corporate investigations, it was assigned to
 13
      investigator Evette Dominguez. 63 Plaintiff had never met Ms. Dominguez before.64
 14
      Ms. Dominguez interviewed Plaintiff by telephone on January 17, 2018 about the
 15
      May 25, 2017 incident.65 Ms. Dominguez prepared notes of the interview that
 16
      Plaintiff admits are consistent with Plaintiff’s limited recollection of the interview. 66
 17
               Among the statements that Ms. Dominguez attributed to Plaintiff were that
 18
 19
               58
 20                     Martocci Dec. ¶ 4.
               59
 21
                        Martocci Dec. ¶ 4.
               60
                        Martocci Dec. ¶ 5.
 22
               61
                        Martocci Dec. ¶ 6; Dominguez Dec. ¶ 4.
 23            62
                        Pltf. Dep. 233:15-24; Sandoval Dec. ¶¶ 8, 12-13.
 24            63
                        Pltf. Dep. 214:5-7; Dominguez Dec. ¶ 4.
 25            64
                        Pltf. Dep. 214:8-9; Dominguez Dec. ¶ 7.
 26            65
                        Pltf. Dep. 214:18-215:19; 371:20-372:17.
 27            66
                        Pltf. Dep. 248:16-22, 249:7-9, 249:21-262:23; Dominguez Dec. ¶ 7;
 28 Ex. C.
                                                   -10-
      SMRH:4818-0226-5501.5                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                       Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 16 of 26 Page ID
                                  #:182



  1 (1) Plaintiff knew Lorraine C lived in a care home in Covina; (2) Plaintiff gave the
  2 line of credit application to Dr. C to take to Lorraine C and bring back; (3) Plaintiff
  3 had stated that Dr. C could not sign the document but rather Lorraine C had to sign
  4 it ; (4) Plaintiff had not informed her manager of this C incident; and (5) Plaintiff
  5 was aware of the general rule against taking documents out of the bank to sign, but
  6 she made an exception because she knew Craig C despite not having the authority to
  7 do so.67
  8            That same day, Plaintiff emailed a statement and a supplemental statement to
  9 Ms. Dominguez setting forth her version of what happened in the May 25, 2017
 10 incident.68 In the statement she sent at 2:48 p.m., Plaintiff reiterated that only Dr. C
 11 (not Lorraine C) was in the branch when Dr. C presented the application purportedly
 12 signed by Lorraine C (a fact inconsistent with what Plaintiff input in the system). 69
 13            I.       Based on the Investigator’s Recommendation, Wells Fargo
                        Terminates Plaintiff’s Employment for Falsification of Documents
 14
               On January 22, 2018, Evette Dominguez shared her conclusions with Pamela
 15
      Velazquez, the District Manager.70 Ms. Dominguez recommended that Plaintiff be
 16
      terminated for falsification because Plaintiff submitted the applications based on a
 17
      purported signature of Lorraine C that she did not see Ms. C write and without ever
 18
      having spoken to Ms. C to confirm she consented to open the accounts. Essentially,
 19
      Plaintiff falsely confirmed that she obtained the necessary consent to open an
 20
      account when Plaintiff had not actually done so.71 Ms. Velazquez agreed with the
 21
      recommendation but indicated she wanted to consult with Employee Relations
 22
 23
 24            67
                        Dominguez Dec. ¶ 8; Ex. C.
 25            68
                        Pltf. Dep. 213:19-214:4, 221:4-7; Exs. B-21 and B-22.
               69
 26                     Ex. B-22.
               70
 27                     Dominguez Dec. ¶¶ 10-11; Ex. C.
               71
 28                     Dominguez Dec. ¶ 9; Ex. C.
                                                     -11-
      SMRH:4818-0226-5501.5                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                       Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 17 of 26 Page ID
                                  #:183



  1 before making a termination decision.72 After doing so, Ms. Velazquez went
  2 forward and authorized the discharge of Plaintiff’s employment. 73 Plaintiff was
  3 notified of her discharge on January 30, 2018.74 Plaintiff did not make use of Wells
  4 Fargo’s internal appeal process (described in the handbook) to appeal the discharge
  5 decision.75
  6            J.       Plaintiff Has Only Speculation to Support Her View That Her
                        Termination Was Motivated By Age Discrimination
  7
               Plaintiff testified that she believes the real reason for her termination was her
  8
      age and the fact that she planned to retire within five years. 76 Plaintiff admits she
  9
      never discussed her retirement with anyone in management and nobody in
 10
      management ever made mentioned to her of her retirement. 77 Plaintiff also admits
 11
      that she had no defined benefit pension plan that she would qualify for by working
 12
      more years, but rather she just had a 401K. 78
 13
               Plaintiff admits that she never heard any age related comments from Sandra
 14
      Sandoval, from Pamela Velasquez, or anyone involved in the decision to terminate
 15
      her employment. 79 However, Plaintiff believes Wells Fargo management had
 16
      animus against her because of age because two previous branch managers, neither
 17
      of whom worked at her branch past 2015, allegedly made negative comments about
 18
 19
 20            72
                        Dominguez Dec. ¶ 12; Ex. C; Velazquez Dec. ¶ 5.
               73
 21                     Velazquez Dec. ¶¶ 6-7.
               74
 22              Pltf. Dep. 170:14-15; 273:9-25; Ex. B-29; Velazquez Dec. ¶ 7;
      Sandoval Dec. ¶ 11.
 23            75
                        Pltf. Dep. 46:1-20.
 24            76
                        Pltf. Dep. 334:6-14, 335:11-22.
 25            77
                        Pltf. Dep. 339:9-14, 341:5-10.
 26            78
                        Pltf. Dep. 339:19-341:4.
 27            79
                 Pltf. Dep. 346:3-16 (plaintiff’s summary of all the reasons she believes
 28 her age played a role in the termination decision).
                                                      -12-
      SMRH:4818-0226-5501.5                        MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                          Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 18 of 26 Page ID
                                  #:184



  1 “senior” employees who remained in the same job for too long. 80 She also contends
  2 that in 2016, the assistant manager Yuki Wawa told her Yuki had overheard
  3 unidentified managers make negative comments about “seniors.” 81 There is no
  4 evidence that the individuals Ms. Wawa was allegedly referencing were involved in
  5 the decision to terminate Plaintiff.82
  6            Plaintiff also observed that two managers, someone named Homa and
  7 someone named Maria, had been discharged in the distant past when they were near
  8 retirement age, but she does know why they were discharged or what the evidence
  9 was that led to their termination. 83
 10            Finally, Plaintiff observed that when more senior employees left, they were
 11 usually replaced by younger employees who earned less. She speculates that this
 12 shows an intention to get rid of older workers although she has no knowledge of
 13 applicant pools or the reasons why any person was selected.84 However, other
 14 workers over 50 (e.g., Sandoval, Munoz, and Cherbak) continue to work at the
 15 Covina branch.85
 16            K.       Plaintiff Released Any Wage And Hour Claims She Had Arising
                        On or Before November 8, 2017
 17
                Plaintiff participated as a class member in a class settlement for the matter
 18
      Wells Fargo Wage & Hour Cases, JCCP No. 4821.86 All class members released all
 19
      their wage and hour claims through November 8, 2017. 87 Plaintiff received (and
 20
 21            80
                        Pltf. Dep. 335:9-336:16.
 22            81
                        Pltf. Dep. 336:17-337:15.
 23            82
                        Velazquez Dec. ¶ 8.
 24            83
                        Pltf. Dep. 341:11-342:6, 343:16-22.
 25            84
                        Pltf. Dep. 344:14-345:21, 345:24-346:1
               85
 26                     Sandoval Dec. ¶ 4.
               86
 27                     Pltf. Dep. 118:6-119:17; Ex. B-11 ¶ 2, 4.
               87
 28                     Pltf. Dep. 118:6-119:17; Ex. B-11 ¶ 3.
                                                      -13-
      SMRH:4818-0226-5501.5                        MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                          Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 19 of 26 Page ID
                                  #:185



  1 cashed) her settlement checks as a settlement class member. 88
  2            L.       Plaintiff Submitted a Boilerplate Letter to the LWDA Attempting
                        to Exhaust Administrative Remedies for a PAGA Claim
  3
               On December 12, 2018, Plaintiff’s counsel submitted a letter to the LWDA in
  4
      an apparent attempt to exhaust the administrative remedy necessary to file a PAGA
  5
      action. 89 The letter does not identify which “aggrieved employees” Plaintiff
  6
      purports to represent and sets forth just boilerplate accusations that Wells Fargo
  7
      violated various Labor Code provisions, including Sections 203, 204, 221, 223, 226,
  8
      226.2, .7, 510(a), 1174, 1194(a), 1197, and 2810.5 as to the undefined universe of
  9
      “aggrieved employees.” 90 Notably, when Plaintiff was asked at deposition whether
 10
      she had intended this letter to apply to all non-exempt employees in California she
 11
      indicated she had no knowledge whether there were Labor Code issues beyond those
 12
      she purportedly witnessed in her branch.91 The LWDA took no action on the matter
 13
      in response to the letter.
 14
      III.     LEGAL ARGUMENT
 15
               A.       Plaintiff’s Sixth Cause of Action for Age Discrimination Fails as a
 16                     Matter of Law Because She Lacks Evidence That Wells Fargo’s
                        Proffered Reason For Dismissing Her Was a Pretext for Age
 17                     Discrimination
 18            To defeat summary judgment of her claim for age discrimination, Plaintiff
 19 must come forth with evidence that Wells Fargo’s proffered reason for discharging
 20 her was a pretext for age discrimination. Guz v. Bechtel Nat. Inc., 24 Cal.4th 317,
 21 355-56 (2000). Further, Plaintiff must present “substantial responsive evidence”
 22 that Wells Fargo’s reasons are pretextual. Martin v. Lockheed Missiles & Space
 23 Co., Inc., 29 Cal. App. 4th 1718, 1735 (1994) (emphasis added). Speculation is not
 24
 25            88
                        Pltf. Dep. 118:6-119:7; Ex. B-11 ¶ 4-6.
               89
 26                     Pltf. Dep. 279:18-280:13; Ex. B-32.
               90
 27                     Ex. B-32.
               91
 28                     Pltf. Dep. 279:24-280:13.
                                                    -14-
      SMRH:4818-0226-5501.5                     MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                       Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 20 of 26 Page ID
                                  #:186



  1 substantial evidence. Id. at 1735. “[A]n employer is entitled to summary judgment
  2 if. . . the evidence as a whole is insufficient to permit a rational inference that the
  3 employer’s actual motive was discriminatory.” Guz, 24 Cal.4th. at 361.
  4            Here, Plaintiff admitted to the corporate investigator, Evette Dominguez, that
  5 she prepared for Dr. C a paper application for him to take out of the bank to be
  6 signed by Lorraine C, a woman Plaintiff knew was elderly and living in a care
  7 home. Plaintiff also accepted the purported Lorraine C signature without even
  8 calling to see if Ms. C actually consented. Plaintiff had been expressly trained not
  9 to do this and knew it was against policy, but she violated the policy because she
 10 personally trusted that Dr. C was acting honestly. In generating the paper
 11 application for Dr. C to take out of the branch, Plaintiff falsely indicated that
 12 Lorraine C was present in the branch. The company handbook expressly lists
 13 falsification of documents as a ground for potential termination. Plaintiff further
 14 admits that one of her former supervisors was fired for falsifying a document.
 15 Plaintiff has absolutely no evidence to suggest that anyone involved in the
 16 investigation of the C incident or the termination had any animus against her on
 17 account of age. Accordingly, both the corporate investigator who recommended
 18 termination and the district manager who accepted the recommendation acted in
 19 good faith in concluding that Plaintiff had engaged in terminable misconduct.
 20            Plaintiff has no evidence to suggest that the stated reason for her termination
 21 is pretextual. As an initial matter, to the extent Plaintiff takes issue with Wells
 22 Fargo’s investigation and argues that it should have conducted its investigation
 23 differently, that argument would be immaterial. Plaintiff cannot demonstrate pretext
 24 by arguing that she is dissatisfied with Wells Fargo’s decision or that Wells Fargo’s
 25 decision was ultimately wrong. Rather, it is well established that even where an
 26 employer makes a mistake in judgment, that is not evidence of pretext as a matter of
 27 law. See Hersant v. Dept. of Soc. Servs., 57 Cal. App. 4th 997, 1005 (1997)
 28 (holding that it is not sufficient for a plaintiff to “simply show that the employer’s
                                                 -15-
      SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                      Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 21 of 26 Page ID
                                  #:187



  1 decision was wrong or mistaken, since the factual dispute at issue is whether
  2 discriminatory animus motivated the employer, not whether the employer is wise,
  3 shrewd, prudent, or competent”); see also Guz, 24 Cal. 4th at 361 (employer’s
  4 decision need not be wise or correct, as long as the reason for that decision is non-
  5 discriminatory); King v. United Parcel Svc., 152 Cal. App. 4th 426, 436 (2007) (“It
  6 is the employer’s honest belief in the stated reasons for firing an employee and not
  7 the objective truth or falsity of the underlying facts that is at issue in a
  8 discrimination case.”); Artega v. Brink’s, Inc., 163 Cal. App. 4th 327, 341 (2008)
  9 (employer’s reason “does not have to be a reason that the judge or jurors would act
 10 on or approve.”). Thus, Plaintiff’s personal opinion that Wells Fargo should have
 11 chosen lesser discipline cannot save her claim.
 12            At bottom, a corporate investigator who had never met Plaintiff and had no
 13 reason to have animus against her reported to management that plaintiff had
 14 admitted to facts that, if true, warranted her discharge, and management terminated
 15 her employment based on that representation. On that basis, Wells Fargo is entitled
 16 to summary judgment on the age discrimination claim.
 17            B.       Plaintiff’s Claim for Punitive Damages Fails as a Matter of Law
                        Because She Lacks Admissible Evidence of Malicious, Oppressive
 18                     or Fraudulent Misconduct by a Wells Fargo Officer, Director or
                        Managing Agent
 19
               To successfully oppose a motion for partial summary judgment of a punitive
 20
      damages claim, the plaintiff must establish by clear and convincing evidence an act
 21
      of oppression, fraud, or malice by an officer, director, or managing agent, which
 22
      requires “despicable conduct” carried out in “conscious disregard” of the plaintiff’s
 23
      rights. See Cal. Civ. Code § 3294(a); Aquino v. Superior Court, 21 Cal. App. 4th
 24
      847, 854-55 (1993); Basich v. Allstate Ins. Co., 87 Cal. App. 4th 1112, 1119-20
 25
      (2001). A finding of even unlawful discrimination in personnel decisions would not
 26
      itself justify punitive damages as such conduct is not the equivalent of malice or
 27
      oppression. See Ackerman v. Western Electric Co., 643 F. Supp. 836, 857 (N.D.
 28
                                                 -16-
      SMRH:4818-0226-5501.5                   MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                     Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 22 of 26 Page ID
                                  #:188



  1 Cal. 1986), aff’d, 860 F. 2d 1514 (9th Cir. 1988) (discriminatory conduct that was
  2 “unfounded, misguided and extremely ill-advised” insufficient).
  3            Here, Plaintiff has no evidence that anyone at Wells Fargo engaged in an act
  4 of “oppression, fraud, or malice” toward her. Wells Fargo discharged Plaintiff
  5 based upon its good faith belief from the statements of the corporate investigator
  6 that Plaintiff admitted to conduct that was tantamount to knowingly allowing a
  7 signature to be submitted on behalf of an elderly customer that she did not verify to
  8 be accurate either by watching her sign the document or calling the customer to
  9 obtain verbal consent. Plaintiff concedes such conduct violates the handbook and
 10 the Code of Ethics. She has no evidence that anyone involved in the process of
 11 discovering, investigating, or imposing discipline based upon the May 25, 2017
 12 incident engaged in any conduct that could qualify as oppression, fraud, or malice.
 13            Furthermore, to the extent Plaintiff assigns ill motives Anthony Martocci who
 14 reported the suspected elder abuse or Evette Dominguez who investigated the
 15 incident, these individuals do not even qualify as supervisors, and they have no role
 16 in formulating Wells Fargo’s corporate policy. 92 Furthermore, Plaintiff has no
 17 evidence that an officer, director, or managing agent engaged in or knowingly
 18 ratified any such conduct. College Hospital Inc. v. Superior Court, 8 Cal. 4th 704,
 19 726 (1994)(“Corporate ratification in the punitive damages context requires actual
 20 knowledge of the conduct and its outrageous nature.”). Accordingly, regardless of
 21 how the Court rules on Plaintiff’s other claims, her claim for punitive damages must
 22 be dismissed.
 23            C.       Plaintiff’s Ninth Cause of Action Is Barred for Failure to Properly
                        Exhaust the PAGA Administrative Remedy
 24
               Before commencing a PAGA action, the PAGA plaintiff must give “written
 25
      notice . . . to the LWDA and the employer of the specific provision of this code
 26
 27
               92
 28                     Martocci Dec. ¶ 1; Dominguez Dec. ¶ 1.
                                                  -17-
      SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                      Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 23 of 26 Page ID
                                  #:189



  1 alleged to have been violated, including the facts and theories to support the
  2 alleged violation.” Caliber Bodyworks, Inc. v. Superior Court, 134 Cal. App. 4th
  3 365, 376 (2005); Cal. Labor Code §2699.3(a) (emphasis added). PAGA’s
  4 exhaustion requirements exist to allow the LWDA “to act first on more ‘serious’
  5 violations such as wage and hour violations and give employers an opportunity to
  6 cure less serious violations.” Caliber Bodyworks, 134 Cal. App. 4th at 375; Ovieda,
  7 2013 WL 3887873, at *3 (“PAGA sets forth an administrative exhaustion
  8 requirement to give the LWDA the initial opportunity to investigate and cite
  9 employers for Labor Code violations”). Where the plaintiff fails to satisfy the
 10 PAGA’s “prefiling notice and exhaustion requirements, [he is] not entitled to pursue
 11 . . .” a PAGA cause of action. Caliber Bodyworks, 134 Cal. App. 4th at 383.
 12            The Ninth Circuit in Alcantar v. Hobart Service, et al., 800 F.3d 1047 (9th
 13 Cir. 2015) upheld this Court’s dismissal of a PAGA claim where the plaintiff’s
 14 otherwise timely LWDA letter merely recited legal conclusions and cited various
 15 Labor Code statutes without setting forth facts and theories in sufficient detail to
 16 allow the employer or the LWDA a meaningful opportunity to investigate the facts
 17 behind a claim. The letter at issue in Alcantar stated the following:
 18
               “Our offices have been retained by Joseluis Alcantara [sic] (Plaintiff).
 19            Plaintiff is a former employee of ITW Food Equipment Group, LLC aka
 20            Hobart Service (Defendant). Plaintiff contends that Defendant (1) failed to
               pay wages for all time worked; (2) failed to pay overtime wages for
 21
               overtime worked; (3) failed to include the extra compensation required by
 22            California Labor Code section 1194 in the regular rate of pay when
 23            computing overtime compensation, thereby failing to pay Plaintiff and
               those who earned additional compensation for all overtime wages due; (4)
 24
               failed to provide accurate wage statements to employees as required by
 25            California Labor Code section 226; (5) failed to provide reimbursement
 26            for work related expenses as required by Labor Code § 2802; and, (6)
               failed to provide off-duty meal periods and to pay compensation for work
 27
               without off-duty meal periods to its California employees in violation of
 28            California Labor Code sections 226.7 and 512, and applicable Industrial
                                                 -18-
      SMRH:4818-0226-5501.5                   MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                     Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 24 of 26 Page ID
                                  #:190



  1            Welfare Commission orders. Said conduct, in addition to the forgoing,
  2            violated each Labor Code section as set forth in California Labor Code
               section 2699.5.”
  3
  4 Id. at 1057. The Ninth Circuit held that the plaintiff’s letter was “insufficient” to
  5 exhaust his administrative remedies, thus dooming the PAGA claim:
  6
               “[T]he only facts or theories that could be read into this letter are those
  7            implied by the claimed violations of specific sections of the California
  8            Labor Code—that Hobart failed to pay wages for time worked, failed to
               pay overtime wages for overtime worked, failed to include the extra
  9
               compensation required by §1194 in the regular rate of pay when
 10            computing overtime compensation, and so on.
 11                                               ***
 12            Plaintiff’s letter—a string of legal conclusions with no factual allegations
               or theories of liability to support them—is insufficient to allow the Labor
 13
               and Workforce Development Agency to intelligently assess the
 14            seriousness of the alleged violations. Neither does it provide sufficient
 15            information to permit the employer to determine what policies or
               practices are being complained of so as to know whether to fold or fight.”
 16
      Id.; see also Gunn, 2016 WL 7030363, at *4 (granting motion to dismiss PAGA
 17
      claim based on similarly defective letter to LWDA); Holak v. K Mart Corp., 2015
 18
      WL 2384895, at *3 (E.D. Cal. May 19, 2015) (superseded by statute on other
 19
      grounds) (holding that plaintiff failed to exhaust PAGA claim for violation of Labor
 20
      Code Section 226 because letter to LWDA “contained no facts or theories of
 21
      liability [concerning this violation], only legal conclusions”); Ovieda, 2013 WL
 22
      3887873, at *10 (dismissing PAGA claim because the plaintiff’s “notice contains no
 23
      facts specific to Ovieda’s principal meal and rest break claim and unpaid wages
 24
      claim and no information about what Defendants’ allegedly illegal policy and
 25
      practices are”); Sinohui v. CEC Entm’t, Inc., 2016 WL 3406383, at *3 (C.D. Cal.
 26
      June 14, 2016) (dismissing PAGA claim because “Sinohui’s LWDA letter, like the
 27
      letter at issue in Alcantar, provides nothing more than a ‘series of legal
 28
                                                   -19-
      SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                      Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 25 of 26 Page ID
                                  #:191



  1 conclusions’”).
  2            Similarly here, Plaintiff’s letter to the LWDA is vague and conclusory and
  3 fails to set forth enough facts for the LWDA to evaluate it. The letter does not even
  4 define who is within the universe of “aggrieved employees” out of the thousands of
  5 various Wells Fargo employees in California. Although the letter sets forth a series
  6 of legal conclusions that Wells Fargo allegedly violated Labor Code Sections 203,
  7 204, 221, 223, 226, 226.2, .7, 510(a), 1174, 1194(a), 1197, and 2810.5, it states only
  8 that the statutes were allegedly violated without explaining the theories in any detail.
  9 The only theories it sets forth beyond bare legal conclusions are that employees (1)
 10 were told not to record time before the start of their shifts or after the end of their
 11 shifts; and (2) were instructed to work through breaks, which is just boilerplate. The
 12 failure to provide sufficient detail is fatal to the PAGA claims. See Chie v. Reed
 13 Elsevier, Inc., 2011 WL 3879495, *4 (N.D. Cal. Sept. 2, 2011) (dismissing the
 14 plaintiffs’ PAGA claim because they failed to provide any description of the
 15 aggrieved employees); Machado v. M.A.T. & Sons Landscape, Inc., 2009 WL
 16 2230788, at *8 (E.D. Cal. July 23, 2009) (finding that, since plaintiffs failed to
 17 identify the “other current or former employees” who were aggrieved, they failed to
 18 state a PAGA claim).
 19            In sum, it is apparent that Plaintiff’s counsel have just selected a Wells Fargo
 20 employee and asserted as many PAGA claims as possible on behalf of an
 21 unspecified universe of other “aggrieved employees.” That does not satisfy the
 22 PAGA requirement to exhaust administrative remedies in a way that allows the
 23 LWDA reasonably to determine whether to take on the complaint as its own or defer
 24 prosecution of the matter to a private attorney general. Accordingly, Wells Fargo is
 25 entitled to summary judgment on that claim.
 26            D.       Plaintiff’s First Through Fifth, Seventh and Eighth Causes of
                        Action Are Barred to The Extent They Arise on or Before
 27                     November 8, 2017 Because She Released Them Through Her
                        Participation in a Class Settlement
 28
                                                  -20-
      SMRH:4818-0226-5501.5                    MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                      Case No. 18-cv-09779-PSG-PJW
Case 2:18-cv-09779-PSG-PJW Document 21-1 Filed 09/09/19 Page 26 of 26 Page ID
                                  #:192



  1            A court approved release bars a subsequent action on any of the released
  2 claims. See Villacres v. ABM Industries Inc., 189 Cal. App. 4th 562, 586-87 (2010).
  3 Here Plaintiff admits she fell within the settlement class in Wells Fargo Wage &
  4 Hour Cases, JCCP No. 4821, and that she received and cashed two settlement
  5 checks she received pursuant to that settlement. That settlement agreement included
  6 a release of any wage and hour claims through an effective date of November 8,
  7 2017, which would include Plaintiff’s First through Fifth, Seventh and Eighth
  8 Causes of Action here. Accordingly, Wells Fargo respectfully requests that the
  9 Court grant partial summary judgment to those claims insofar as they arise on or
 10 before November 8, 2017.
 11 IV.        CONCLUSION
 12            Based on the foregoing, Wells Fargo respectfully requests that this Court
 13 grant its motion for partial summary judgment in its entirety, or as to all claims the
 14 Court agrees fail as a matter of law.
 15
      DATED: September 9, 2019 SHEPPARD MULLIN RICHTER & HAMPTON LLP
 16
 17
                                       By      /s/ Thomas Kaufman
 18                                                     THOMAS R. KAUFMAN
                                                         Attorneys for Defendant
 19                                                   WELLS FARGO BANK, N.A.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -21-
      SMRH:4818-0226-5501.5                   MEMORANDUM OF PS & AS IN SUPPORT OF PARTIAL MSJ
                                                                     Case No. 18-cv-09779-PSG-PJW
